DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub. No. US 2016/0308004 A1) in view of Yu et al. (PG Pub. No. US 2015/0170916 A1) and Wei et al. (PG Pub. No. US 2016/0268171 A1).
Regarding claim 1, Lee teaches a method, comprising: 
etching an isolation region (¶ 0047: 102), the isolation region comprising a first dielectric material (¶ 0053) and being embedded in a dielectric layer (¶ 0066 & fig. 11: 
etching an opening in the dielectric layer (¶ 0069: hole 140 etched in 128) and exposing a first portion of a contact etch stop layer through the opening (¶ 0108: 140 exposes etch stop layer on surface of silicide 126) and exposing a second portion of the contact etch stop layer through the opening (at least two side portions of 126 exposed through 140), the isolation region being disposed between the first and second portions of the contact etch stop layer (fig. 11; portion of 102 disposed between left and right portions of etch stop layer); 
removing the first portion of the contact etch stop layer and exposing a first source/drain region through the opening (¶ 0108: portion of etch stop layer etched to expose source/drain silicide 126 on source/drain 120); and 
forming a contact in the opening to the first source/drain region (¶ 0108 & fig. 12: contact structure 146 formed in 140 on 126).
Lee further teaches embodiments wherein a plurality of epitaxial structures are either merged or unmerged (¶ 0060: “a plurality of epitaxial layer patterns 120 disposed in the second direction may be connected to each other to be merged into a single layer pattern”, “the epitaxial layer patterns 120 disposed in the second direction may be spaced apart from each other”).
Lee does not teach the isolation region having a non-uniform width, the contact etch stop layer comprising a second dielectric material different from the first dielectric material, removing the second portion of the contact etch stop layer and exposing a second source/drain region through the opening, and forming the contact to the second source/drain region.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the isolation region of Lee with the shape of Yu, as a means to enhance the formation of source/drain epitaxial structures (Yu, ¶ 0019).  Furthermore, arriving at the claimed limitation of "a first portion of the isolation region…having a non-uniform width" would have involved a mere change in the shape of a component.  Absent persuasive evidence that the particular configuration of the claimed isolation region is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Lee in view of Yu does not teach the contact etch stop layer comprising a second dielectric material different from the first dielectric material, removing the second portion of the contact etch stop layer, exposing a second source/drain region through the opening, and forming the contact to the second source/drain region.
Wei teach an etch stop comprising dielectric material (¶ 0035: contact etch stop 300, similar in function to that of Lee) formed on first and second source/drain epitaxial regions (¶¶ 0019, 0034 & fig. 2O: 300 formed on a plurality of silicided epitaxial structures 285/280 and/or 285/260, similar to 120 of Lee and/or 105/107 of Yu), removing first and second portions of the contact etch stop layer and exposing first and second source/drain regions (¶ 0036 & fig. 2P: first and second portions of 300 removed to expose plurality of 285/280 and 285/260), and forming a contact to the first and second source/drain regions (¶ 0036 & fig. 2P: conductive contact 315, similar to 146 of Lee, formed to plurality of 285/280 and 285/260).


Regarding claim 2, Lee in view of Yu and Wei teaches the method of claim 1, wherein the etching the isolation region comprises recessing the isolation region to a depth below the first and second portions of the contact etch stop layer (Lee, fig. 7: 102 recessed to a depth below contact etch stop on surface of 126).

Regarding claim 3, Lee in view of Yu and Wei teaches the method of claim 2, wherein the etching the opening in the dielectric layer comprises, after recessing the isolation region, performing an etch of the dielectric layer (Lee, ¶ 0108).  Lee in view of Yu and Wei further teaches the etch includes an overetch step (Lee, ¶ 0108).
Lee in view of Yu and Wei is silent to the etch process comprising a timed etch.
However, the Examiner notes that there are a finite number of ways to perform the etch control disclosed by Lee in view of Yu and Wei.  Etch control can be provided by timed etching, end-point detection etching, or a combination of these.  In the instant case, a timed etch would be suitable to minimize the silicide thinning of Lee.  For example, a conventional etch could include a bulk etch with 
Furthermore, it has been held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In the instant case, the design need of Lee in view of Yu and Wei (removal of dielectric layer) has a finite number of identified, predictable solutions (timed etch, endpoint etch, or a combination).

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yu and Wei as applied to claim 3 above, and further in view of Cheng et al. (PG Pub. No. US 2018/0122800 A1).
Regarding claim 4, Lee in view of Yu and Wei teaches the method of claim 3, comprising a timed etch.
Lee in view of Yu and Wei does not teach wherein the performing the timed etch comprises performing a physical etch process with a process gas using a first beam energy for a first time period.
Cheng teaches etching a dielectric layer to expose first and second portions of a contact etch stop layer (¶¶ 0138-0139 & fig. 17: at least a portion of ILD 310, corresponding to 128 of Yu, removed to expose first and second portions of source/drain liner 300, comprising material similar to etch stop 300 of Wei), an isolation region (¶ 0100: 235, similar to 102 of Lee and/or 103 of Yu) being disposed between the first and second portions of the contact etch stop layer (figs. 16-17: 235 disposed between left and right portions of 300), wherein the removal comprises a physical etch process with a process gas using a first beam energy for a first time period (¶ 0139: etch of 310 comprises a reactive ion etch (RIE) process, which implicitly includes a process gas and an energy, and is performed for a time period).

Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

	Regarding claim 5, Lee in view of Yu, Wei and Cheng teaches the method of claim 4, wherein the removing the first and second portions of the contact etch stop layer comprises, after the first time period, continuing the etch process for a second time period (Cheng, ¶ 0140-141: etch process continued with selective timed etch).  Lee in view of Yu, Wei and Cheng further teaches the continued etch is configured to remove a portion of the etch stop layer (non-illustrated etch stop of Lee, 300 of Cheng), and selective etch processes include physical etch processes with process gas and beam energy (Cheng, ¶ 0096: selective RIE).
Lee in view of Yu, Wei and Cheng is silent to the continued etch comprising continuing the physical etch process with the process gas, using a second beam energy greater than the first beam energy.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the continued etch of Lee in view of Yu, Wei and Cheng by continuing the physical etch process with the process gas, using a second beam energy, as a means to optimize manufacturing 
Furthermore, the Examiner notes that there are a finite number of solutions to the problem: second energy same as first energy, second energy less than first energy, and second energy greater than first energy.  It has been held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In the instant case, the design need of Lee (removal of dielectric layer and/or etch stop layer) has a finite number of identified, predictable solutions (second energy same as first energy, second energy less than first energy, and second energy greater than first energy).

Regarding claim 7, Lee in view of Yu, Wei and Cheng teaches the method of claim 4, wherein the removing the first and second portions of the contact etch stop layer comprises, after the first time period, performing a wet etch (Cheng, ¶¶ 0139-0141: controlled etch of fig. 18, wherein a controlled etch includes wet etch).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yu, Wei and Cheng as applied to claim 5 above, and further in view of Lii (PG Pub. No. US 2017/0221895 A1).
Regarding claim 6, Lee in view of Yu, Wei and Cheng teaches the method of claim 5, comprising an etch stop layer (Lee and/or Cheng).  Lee in view of Yu, Wei and Cheng further teaches material of contact etch stop layers includes silicon carbon nitride (Cheng, ¶ 0133: boron doped silicon carbon nitride SiBCN), and forming the contacts includes forming silicide on exposed surfaces of the first 
Lee in view of Yu, Wei and Cheng is silent to the continuing the physical etch process further comprises using argon (Ar) as the process gas.
Lii teaches performing a physical etch using argon process gas to expose source/drain regions (¶ 0028 & fig. 1, step 104: argon used to remove SiCN layer 255, similar to non-illustrated etch stop of Lee and/or 300 of Cheng, from source/drain regions 217, similar to 120 of Lee, 105 of Wei and/or 290 of Cheng), and subsequently forming silicide (¶ 0030: 274, similar to 126 of Lee and/or 107 of Wei) on the exposed regions (fig. 2D: 274 formed on exposed portions of 217).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the continued etch of Yu in view of Cheng with the physical Ar process of Lii, as a means to provide a surface suitable for silicide formation (Lii, ¶¶ 0028-0030).  Futhermore, silicon carbon nitride is a suitable dielectric material to provide a source/drain epitaxy etch stop layer, as evidenced by both Cheng and Lii.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (PG Pub. No. US 2015/0295089 A1) in view of Liu et al. (Patent No. US 9,985,023 B1).
Regarding claim 8, Huang teaches a method, comprising: 
forming a cavity (¶ 0024: opening 38) in an interlayer dielectric (¶ 0022: ILD 36) to expose an isolation structure (¶ 0012 & fig. 7: 38 exposes isolation structure 12) and to expose a second dielectric material through the cavity (¶ 0022: buffer oxide and/or CESL dielectric exposed through 38), the exposed second dielectric material being above the exposed isolation structure in the cavity (¶ 0022 & fig. 7: buffer and CESL formed on 30, which includes a surface above portion of 22 exposed by 38) and the second dielectric material being different from a dielectric material of the isolation structure (¶ 0013, 0022: buffer and/or CESL comprises different material than 22); 
after exposing the isolation structure, removing a first portion and a second portion of the second dielectric material to expose a first source/drain region of a first finFET and a second source/drain region of a second finFET through cavity (¶ 0024 & fig. 7: buffer and CESL removed to expose a plurality source/drain regions 30, each providing separate device epitaxial regions through opening 38), a top surface of the exposed isolation structure being below a top surface of the first source/drain region and a top surface of the second source/drain region (fig. 7: top surface of 22 below top surfaces of 30); and 
depositing a conductive material in the cavity (¶ 0033-0035 & figs. 10-11: conductive material 44 and/or 42 deposited in opening 38) to form a contact plug to the first source/drain region and to the second source/drain region (¶ 0035: contact plug 42 formed to plurality of source/drain regions 30).
Huang is silent to removing the first and second portions of the second dielectric material after exposing the isolation structure.
Liu teaches removing first and second portions of a dielectric material (col. 6 lines 43-45: plurality of portions of 180, similar to CESL portions of Huang) after exposing an isolation structure (fig. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Huang with the sequence of Liu, as a means to avoid degradation of contact resistance of the semiconductor device structure. Optimizing the contact resistance enhances the operation speed of the semiconductor device structure (Liu, col. 14 lines 45-47).
Furthermore, the Examiner notes that the CESL of Huang is configured to provide an etch stop over epitaxial structures 30 during removal of ILD 36, which exposes isolation structure 120.  By providing an etch selective to 36, such that at least a portion of CESL remains after exposing 120, would protect epitaxial structures 30 from erosion, preventing a degradation in electrical properties of the semiconductor device.  In such a case, an additional removal step would be required to expose 30 in preparation for forming the conductive contact structure.

Regarding claim 10, Huang in view of Liu and Lii teaches the method of claim 9, comprising an isolation structure (Huang, 22) and a second dielectric material (Huang, buffer and/or CESL), wherein the isolation structure comprises a material with a first set of elements (Huang, ¶ 0013: 22 comprises silicon and oxygen), and the second dielectric material comprises the first set of elements and at least one additional element (Huang, ¶ 0022: combination of buffer layer and CESL layer comprise silicon, oxygen and at least one additional element). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Liu as applied to claim 8 above, and further in view of Lii.
Regarding claim 9, Huang in view of Liu teaches the method of claim 8, comprising forming a cavity (Huang, 38 and Liu, 270) in an interlayer dielectric (Huang, 36 and Liu, 190).  Huang in view of Liu 
Huang in view of Liu is silent to wherein the forming the cavity comprises performing a timed physical etch of the interlayer dielectric using an inert process gas for the timed physical etch.
Lii teaches performing a physical etch using argon process gas to expose source/drain regions (¶ 0028 & fig. 1, step 104: argon sputter used to remove SiCN layer 255, similar to CESL of Huang and/or 180 of Liu, from source/drain regions 217, similar to 30 of Huang and/or 160 of Liu), and subsequently forming silicide (¶ 0030: 274) on the exposed regions (fig. 2D: 274 formed on exposed portions of 217).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the cavity of Huang in view of Liu with the physical Ar process of Lii, as a means to provide a surface suitable for silicide formation (Lii, ¶¶ 0028-0030), thereby minimizing contact resistance between conductive contact and the source/drain regions and thus improve device performance (Lii, ¶ 0003).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Liu and Lii as applied to claim 9 above, and further in view of Chen et al. (PG Pub. No. US 2019/0304833 A1).
Regarding claim 11, Huang in view of Liu and Lii teaches the method of claim 9, comprising performing a physical etch (Lii, ¶ 0028: sputter) to form the cavity. Huang in view of Liu and Lii further teaches the physical etch is anisotropic (Li, ¶ 0028).
Huang in view of Liu and Lii is silent to wherein the performing the physical etch comprises performing an ion beam etch using a first process voltage to form the cavity.
Chen teaches forming a cavity (¶ 0041: opening 120, similar to 38 of Huang) in an interlayer dielectric (¶ 0040: 112, similar to 36 of Huang), wherein forming the cavity comprises performing an ion beam etch using a first process voltage (¶ 0028: IBE).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Huang in view of Liu and Lii with the etch of Chen, as a means to provide a directional etch (anisotropic, similar to Lii) suitable for the formation of silicide regions (Chen, 130 similar to 44 of Huang) on conductive source/drain features (Chen, 90 similar to 30 of Huang).
Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In the instant case, the etch of Chen is suitable to form an interlayer dielectric cavity equivalent to that of Huang in view of Liu and Lii. 

Regarding claim 12, Huang in view of Liu, Lii and Chen teaches the method of claim 11, wherein removing the first portion and the second portion of the second dielectric material (Huang, first and second portions of buffer and/or CESL) further comprises performing an ion beam etch using a second process voltage to remove the first portion and the second portion of the second dielectric material (Chen, ¶ 0040 & fig. 11: forming 120 includes removing a portion of 110, analogous to the first and second portions of Huang, using IBE).


Regarding claim 13, Huang in view of Liu, Lii and Chen teaches the method of claim 11, wherein the removing a first portion and a second portion of the second dielectric material further comprises using a wet etch (Chen, ¶ 0042 & Lii, ¶ 0029: openings cleaned by further exposure to wet chemicals).

Regarding claim 14, Huang in view of Liu, Lii and Chen teaches the method of claim 13, wherein performing the wet etch comprises using an etchant selective to silicon carbon nitride (Lii, ¶ 0029: HF, equivalent to selective wet etchant disclosed in ¶ 0080 of the instant specification).

Regarding claim 15, Huang in view of Liu, Lii and Chen teaches the method of claim 14, further comprising recessing the isolation structure (Huang, ¶ 0029 & fig. 8: forming 38 includes recessing 22) .

Claims 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (PG Pub. No. US 2014/0273369 A1, hereinafter ‘Wei-369’) in view of Liu.
Regarding claim 21, Wei-369 teaches a method of manufacturing a semiconductor device, the method comprising: 
forming a first source/drain region (¶ 0031: 119N) of a first device (fig. 2C: 119N formed on fins 118N in n-type FinFET device region); 
forming a second source/drain region (¶ 0031: 119P) of a second device (fig. 2C: 119P formed on fins 119P in p-type FinFET device region); 
forming an interlayer dielectric comprising a first dielectric material (¶ 0033: 130) around the first source/drain region and around the second source/drain region (fig. 2C: 130 formed around 119N and 119P); 
forming an isolation region comprising a second dielectric material (¶ 0027: 114) embedded in the interlayer dielectric and disposed between the first device and the second device (fig. 2C: 114 embedded in 130 and disposed between 119N and 119P); and 
forming a contact (¶ 0039: 140) connected through a first portion of a contact etch stop layer to the first source/drain region (fig. 2I: 140 connected through first removed portion of protective layer 128 to 119N) and connected through a second portion of the contact etch stop layer to the second source/drain region (140 connected through second removed portion of protective layer 128 to 119P), the contact etch stop layer comprising a third dielectric material (¶ 0031) being different from the second dielectric 
Wei-369 does not teach the bottommost surface of the contact being in physical contact with a top surface of the isolation region.
Liu teaches a bottommost surface of a contact (col. 13 lines 48-49: 290, similar to 140 of Wei-369) being above and in physical contact with a top surface of an isolation region (col. 3 lines 19-20 & fig. 2H: 290 above and in contact with isolation region 120, similar to 114 of Wei-369).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the contact of Wei-369 in contact with the isolation region, as a means to broaden the space available for forming a conductive contact and enlarge the contact area for electrical connection between the conductive contacts and the S/D structures. Such a configuration reduces the contact resistance of the semiconductor device structure and enhances the operation speed of the semiconductor device structure (Liu, col. 14 lines 40-47).

Regarding claim 22, Wei-369 in view of Liu teaches the method of claim 21, wherein the second dielectric material comprises silicon nitride (Liu, col 3 lines 20-22).

Regarding claim 24, Wei-369 in view of Liu teaches the method of claim 21, wherein the first device is an NMOS finFET device (Wei-369, fig. 2C: 119N disposed in n-type FinFET region).

Regarding claim 25, Wei-369 in view of Liu teaches the method of claim 24, wherein the second device is a PMOS finFET device (Wei-369, fig. 2C: 119P disposed in p-type FinFET region).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wei-369 in view of Liu as applied to claim 22 above, and further in view of Lu et al. (PG Pub. No. US 2018/0190653 A1).
Regarding claim 23, Wei-369 in view of Liu teaches the method of claim 22, comprising a third dielectric material (Wei-369, ¶ 0031: 128).  Wei-369 in view of Liu further teaches the third dielectric material caps epitaxial source/drain structures (Wei-369, fig. 2C: 128 caps 119N, 119P) is removed prior to forming a conductive contact structure (Wei, ¶ 0034 & figs. 2E-2I: 128 removed from 119N/119P prior to forming contact 140), and comprises material such as silicon nitride (Wei-369, ¶ 0031).
Wei-369 in view of Liu is silent to wherein the third dielectric material comprises silicon carbon nitride.  
Lu teaches forming a dielectric cap (¶ 0038: 24, corresponding to 128 of Wei-369) on epitaxial source/drain structures (¶ 0037: 20, corresponding to 119N and 119P of Wei-369), wherein the dielectric cap is removed through a source/drain contact opening (¶ 0057 & figs. 4B-4C: 24 removed through 102) prior to filling the contact opening with conductive material (¶ 0041 & fig. 1B: 60 formed in opening 102).  Lu further teaches the dielectric cap comprises silicon carbon nitride (¶ 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the third dielectric of Wei-369 in view of Liu with the material of Lu, as a means to optimize etch selectivity, facilitating removal of the third dielectric layer.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, Lu explicitly discloses that silicon carbon nitride is a .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894